

117 HR 526 IH: Ensuring Coverage in Public Health Emergencies Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 526IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Doggett (for himself, Mr. Fitzpatrick, Ms. DeGette, Mr. Brendan F. Boyle of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. Beyer, Mr. Blumenauer, Mr. Butterfield, Mr. Cárdenas, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Crow, Ms. DeLauro, Mr. Deutch, Mr. Evans, Mr. Hastings, Mrs. Hayes, Ms. Houlahan, Mr. Khanna, Mr. Lieu, Ms. Moore of Wisconsin, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Omar, Mr. Pocan, Ms. Porter, Mr. Ryan, Ms. Schakowsky, Mr. Schneider, Mr. Trone, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Welch, Ms. Wild, Ms. Spanberger, Ms. Sánchez, Mr. Danny K. Davis of Illinois, and Ms. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for special enrollment periods during public health emergencies.1.Short titleThis Act may be cited as the Ensuring Coverage in Public Health Emergencies Act of 2021.2.Special enrollment periods during public health emergencies(a)Public Health Service ActTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—(1)in section 2702(b)(2) (42 U.S.C. 300gg–1(b)(2)), by inserting , which shall include a special enrollment period of 30 days during a public health emergency declared under section 319, which period may be extended for such time as the Secretary may require before the period at the end; and(2)in section 2704(f) (42 U.S.C. 300gg–3(f)), by adding at the end the following:(4)Public health emergenciesIf the Secretary declares a public health emergency under section 319, a group health plan, and a group health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan or coverage (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan or coverage during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(b)ERISASection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:(4)Public health emergenciesIf the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with such a plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan or coverage (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan or coverage during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(c)IRCSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:(4)Public health emergenciesIf the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d), a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(d)Rule of constructionNothing in the amendments made by this section shall be construed to prevent a group health plan or health insurance issuer from offering a special enrollment period in addition to any such period required under Federal law.3.Effective date; applicationThe amendments made by this Act shall take effect on the date of enactment of this Act and shall apply with respect to plan years in effect on the date of enactment of this Act, and plan years beginning on or after such date.